Citation Nr: 0947577	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a sleep 
disability, to include sleep apnea and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1978 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.  

The newly reopened claim of entitlement to service connection 
for a sleep disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision, the RO 
denied service connection for a sleep disability, to include 
sleep apnea and insomnia.  

2.  Evidence submitted subsequent to the February 2002 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the February 2002 RO decision 
that denied service connection for sleep disability, 
which was the last final denial with respect to this 
issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 
20.302, 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in April 2005, VA informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his 
claim was previously denied because there was no medical 
evidence of sleep apnea at a VA examination.  The Veteran was 
notified that any evidence which he submits must relate to 
this fact.  In addition, the Veteran was informed that 
insomnia is a symptom, and not a disability for compensation 
purposes in the absence of evidence of a chronic, 
pathological disability causing it.  The correspondence was 
deficient in that it did not inform the Veteran that a 
disability rating and an effective date would be assigned if 
service connection was awarded, as required by the Court in 
Dingess/Hartman.  The Board finds that this deficiency is not 
prejudicial to the Veteran.  In the decision below, the Board 
reopens the Veteran's claim and remands it for further 
development, to include directing the RO to issue a VCAA 
compliant notice.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  In order 
for the court to be persuaded that no prejudice resulted from 
a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
medical records, and VA examination records.  Additionally, 
the claims file contains the statements of the Veteran.  The 
Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim to reopen.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he has a sleep disability as a result 
of his active service.  Historically, a February 2002 RO 
decision denied the Veteran's claim because there was no 
evidence, upon VA examination, of a diagnosis of sleep apnea, 
and because there was no evidence of chronic insomnia caused 
by a pathological disability.  The Veteran did not file a 
substantive appeal to the claim and it became final within 
one year of the date on which the RO mailed the Veteran 
notice of the decision which denied the claim.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302.  

In April 2005, the Veteran submitted a claim to reopen his 
claim for service connection for a sleep disability.  A March 
2006 RO rating decision reopened the case based on new and 
material evidence, but denied entitlement to service 
connection.  An October 2006 Statement of the Case (SOC) 
indicated that the claim had not been reopened. 



Evidence at the time of the last final denial 

The evidence of record in February 2002, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), private medical records, and VA examination 
records.

The Veteran's STRs, dated in February 1998, reflect that he 
complained of sleep disturbances of duration greater than 3 
years, and with an onset more than three months after Gulf 
War service.  He reported fatigue and insomnia, but that he 
never stopped breathing or had someone tell him that he had 
stopped breathing.  (See comprehensive clinical evaluation 
program (CCEP))  A Report of Medical History for retirement 
purposes reflects that the Veteran reported having a sleep 
disorder since May 1991.

A private medical report, dated in April 1998, from the M. 
Sleep Disorder clinic, reflects that the Veteran had mild 
obstructive sleep apnea syndrome.  

A January 2001 VA treatment record reflects a diagnosis of 
mild sleep apnea, and that the Veteran would start on allergy 
medication for it.  

A VA treatment record, dated in July 2001, reflects that the 
Veteran reported insomnia, and that the medication, 
Trazodone, was prescribed.

An August 2001 VA examination report reflects that the 
Veteran did not have obstructive sleep apnea.  The examiner 
noted, "the fatigue is minimum and not constant and likely 
is associated with current problems with seasonal allergies 
and sinus condition, weight increase, and the chronic 
respiratory problems with shortness of breath.  It is also 
likely that his tiredness could be related to medications 
that are being taken.  As noted, he does not have obstructive 
sleep apnea and has had a low score of five on the Epworth 
Sleepiness Scale, which is in the local electronic medical 
record."

A September 2001 VA medical record reflects that "there is 
no evidence of sleep apnea or other sleep abnormalities, as 
per 8/16/01 sleep study." 

Evidence since last final denial

The evidence received into the record since the last final 
denial of service connection consists of private and VA 
medical records.

A VA medical record dated in March 2005 reflects that the 
Veteran has severe obstructive sleep apnea.

A March 2005 patient education note reflects that the Veteran 
was issued a continuous positive airway pressure (CPAP) 
machine.  April 2005 VA medical sleep study follow-up notes 
reflect that the Veteran reported that he was sleeping better 
and using a bed wedge pillow.  

A November 2005 VA medical record reflects that the Veteran 
continued to have problems with utilization of the nasal CPAP 
and was to be issued a humidifier for his nasal CPAP unit.

A May 2006 VA clinic note reflects that the Veteran was still 
using a CPAP machine.  A January 2009 VA primary care 
physician note reflects that the Veteran has insomnia.

A complete copy of the polysomnography report from M. Sleep 
Disorder Clinic, dated in April 1998, was received since the 
last final denial.  Although the October 2006 SOC reflects 
that this complete report, consisting of a 2 page attachment 
and a 25 page package, was considered in the original 
decision, the Board notes that copies stamped, as being 
received, prior to July 2006 are not in the claims file.  The 
claims file, prior to the last final denial, does contain a 
copy of the two page attachment.

Medical correspondence, dated in February 2007, from Dr. 
S.M., reflects the opinion of Dr. S.M. that based on a 
definition of service connection, the Veteran's obstructive 
sleep apnea syndrome would be service connected as it began 
and developed during his time in the military.  

The Board finds that the newly received evidence mentioned 
above is new and material to reopen the Veteran's claim.  As 
the Veteran's claim was denied because he did not have 
evidence of a current disability, and the newly received 
evidence consists of such evidence.  The new evidence of a 
current disability, in conjunction with the February 2007 
private physician nexus opinion, raises a reasonable 
possibility of substantiating the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a sleep disability, to include 
sleep apnea and insomnia, is reopened.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a sleep disability is reopened.


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a sleep 
disability, the claim is reopened, and the appeal is allowed 
to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a sleep disability may be granted on 
the merits, de novo.  Under the VCAA, VA has a duty to assist 
the Veteran in the development of a claim.  This includes 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds that further 
development of the record is needed prior to appellate 
consideration of the reopened claim.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Applying the above criteria, and for the reasons noted below, 
the Board finds that a VA examination is warranted.  

The Veteran's STRs reflect that he complained of sleep 
disturbances while on active service.  A polysomnography 
report from M. Sleep disorder Clinic, dated in April 1998, 
reflects a diagnosis of mild obstructive sleep apnea.  Thus, 
there is clinical evidence of record that the Veteran had a 
sleep disorder while on active service.  

A January 2001 VA medical examination report, completed 
approximately 11 months after separation from service, 
reflects that the Veteran had mild sleep apnea and was to be 
put on allergy medication.  Although an August 2001 VA 
medical record reflects that the Veteran did not have sleep 
apnea, the Board notes that the electronic record from the 
April 16, 2001 sleep study is not associated with the claims 
file.  The Board finds that such records may be useful, and 
VA should attempt to obtain them.

Finally, the clinical evidence of record reflects that the 
Veteran currently has a diagnosis of sleep apnea.  The Board 
notes that the evidence of record also contains evidence that 
the Veteran is overweight and has allergies.  A March 2005 VA 
record reflects physician recommendations of weight control 
and avoidance of alcohol.  The Board finds that an etiology 
opinion as to the Veteran's sleep apnea and insomnia is 
warranted, and that such an opinion should discuss whether 
the Veteran's current sleep disorder is etiologically related 
to his active service, or to other conditions.  This is 
necessary because the Veteran had an in-service diagnosis of 
sleep apnea in 1998, and a post service diagnosis of sleep 
apnea in 2005; however, he had an intervening August 2001 VA 
study and opinion that he did not have sleep apnea. 

Finally, the Board finds that further development regarding 
VA's duty to notify under the VCAA is required in the present 
case.  Specifically, the Board finds the VCAA notice letter 
of record to be insufficient with regard to the criteria for 
assignment of an effective date and disability rating in the 
event of an award of service connection.  Hence, the Board 
finds that corrective notice should be sent to the appellant 
to so comply with the Court's decision in Dingess/Hartman, 
supra.


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for a sleep disability in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2009), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
particular, the Veteran should be 
provided notice as to the assignment of 
a disability rating and an effective 
date, in the event of award of the 
benefit sought.  

2.  Request and associate with the 
claims file any VA medical records from 
August 2001, not already associated 
with the claims file, to include 
reports of the August 16, 2001 VA sleep 
study.  If no such records are 
available, the RO should note such in 
the claims file and state what attempts 
were made.

3.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the etiology of 
the Veteran's current sleep disability, 
to include sleep apnea and insomnia.  
Perform all necessary diagnostic tests 
and report all clinical manifestations in 
detail.  The examiner is asked to opine 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any sleep disorder disability is 
related to the Veteran's military 
service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

The clinician should discuss whether 
there is a relationship between the 
Veteran's insomnia and his sleep apnea, 
and should state, if possible, whether 
the insomnia is a manifestation of the 
Veteran's sleep apnea, or a separate 
unrelated disability, and if so, its 
etiology.

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
sleep disability on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


